It appears that the execution issued, and the replevy bond was-taken for a few pence more than the amount of the judgment. But it is conceived that it would be improper for this court to> regard so trifling an error. Ue minimis non curat lex. Therefore, it is considered by the court, that the judgment aforesaid be-affirmed, and that the defendant may proceed to have the benefit of the same in the court below, and recover of the plaintiff ten- percentum damages on the amount thereof together with his costs in this behalf expended, which is ordered to be certified to the said, court.